                Case 20-12453            Doc 58          Filed 07/17/20 Entered 07/17/20 15:58:16                          Desc Main
                                                          Document     Page 1 of 15
 Fill in this information to identify the case:
 Debtor name        BHF Chicago Housing Group B LLC

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS

 Case number        20-12453
 (if known)                                                                                                    Check if this is an
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

        None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the
                                 From    01/01/2020      to   Filing date         Operating a business
fiscal year to filing date:
                                        MM / DD / YYYY                            Other                                                    $0.00


For prior year:                  From    01/01/2019      to    05/31/2019         Operating a business
                                        MM / DD / YYYY        MM / DD / YYYY      Other                                              $162,616.66


For the year before that:        From    10/01/2018      to    12/31/2018         Operating a business
                                        MM / DD / YYYY        MM / DD / YYYY      Other                                              $608,276.90

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)


        None




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 1
                  Case 20-12453                Doc 58        Filed 07/17/20 Entered 07/17/20 15:58:16                                    Desc Main
                                                              Document     Page 2 of 15
Debtor           BHF Chicago Housing Group B LLC                                                 Case number (if known)       20-12453
                 Name

4.     Payments or other transfers of property made within 1 year before filing this case that benefited any insider

       List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
       guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
       $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
       adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
       and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
       any managing agent of the debtor. 11 U.S.C. § 101(31).


          None

5.     Repossessions, foreclosures, and returns

       List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
       creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
       line 6.


          None

6.     Setoffs

       List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
       an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
       the debtor owed a debt.


          None

  Part 3:         Legal Actions or Assignments
7.     Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
       was involved in any capacity--within 1 year before filing this case.


          None

         Case title                             Nature of case                            Court or agency's name and address                 Status of case
 7.1. See attached.
                                                                                          Name                                                   Pending

                                                                                                                                                 On appeal
                                                                                          Street
                                                                                                                                                 Concluded

         Case number

                                                                                          City                        State   ZIP Code

8.     Assignments and receivership

       List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
       hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

          None

Custodian's name and address                       Description of the property                               Value
                                                   See attached Ex 8.
Custodian's name
                                                   Case title                                                Court name and address
Street
                                                   See attached Ex 7.
                                                                                                             Name
                                                   Case number
                                                                                                             Street
City                        State   ZIP Code

                                                   Date of order or assignment
                                                                                                             City                         State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
                  Case 20-12453              Doc 58       Filed 07/17/20 Entered 07/17/20 15:58:16                             Desc Main
                                                           Document     Page 3 of 15
Debtor          BHF Chicago Housing Group B LLC                                           Case number (if known)      20-12453
                Name


 Part 4:          Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

         None

 Part 5:          Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

         None

 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.


         None

         Who was paid or who received the transfer?           If not money, describe the property             Dates               Total amount
                                                              transferred                                                         or value
 11.1. Clark Hill PLC                                                                                         4/13/2020              $150,000.00

         Address

         130 E. Randolph St., Suite 3900
         Street


         Chicago                     IL        60601
         City                        State     ZIP Code

         Email or website address
         www.clarkhill.com

         Who made the payment, if not debtor?
         Buyer's Earnest Money

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.


         None




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 3
                Case 20-12453              Doc 58          Filed 07/17/20 Entered 07/17/20 15:58:16                              Desc Main
                                                            Document     Page 4 of 15
Debtor       BHF Chicago Housing Group B LLC                                               Case number (if known)      20-12453
             Name

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.


        None

 Part 7:        Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

        Does not apply


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

      diagnosing or treating injury, deformity, or disease, or

      providing any surgical, psychiatric, drug treatment, or obstetric care?

        No. Go to Part 9.
        Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

        No.
        Yes. State the nature of the information collected and retained

                Does the debtor have a privacy policy about that information?
                 No.
                 Yes.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

        No. Go to Part 10.
        Yes. Does the debtor serve as plan administrator?
               No. Go to Part 10.
               Yes. Fill in below:




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
                  Case 20-12453           Doc 58        Filed 07/17/20 Entered 07/17/20 15:58:16                             Desc Main
                                                         Document     Page 5 of 15
Debtor          BHF Chicago Housing Group B LLC                                         Case number (if known)     20-12453
                Name


 Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.


         None

         Financial institution name and address         Last 4 digits of              Type of account       Date account        Last balance
                                                        account number                                      was closed,         before closing
                                                                                                            sold, moved,        or transfer
                                                                                                            or transferred
 18.1. 5/3 Bank
         Name

         PO Box 630900
                                                        XXXX- 0        2    8    9        Checking             12/4/2019            $313.65
         Street                                                                           Savings
                                                                                          Money market
                                                                                          Brokerage

         Cincinnati              OH      45263-0900
                                                                                          Other

         City                    State   ZIP Code

         Financial institution name and address         Last 4 digits of              Type of account       Date account        Last balance
                                                        account number                                      was closed,         before closing
                                                                                                            sold, moved,        or transfer
                                                                                                            or transferred
 18.2. 5/3 Bank
         Name

         PO Box 630900
                                                        XXXX- 0        3    2    1        Checking              1/7/2020             $12.29
         Street                                                                           Savings
                                                                                          Money market
                                                                                          Brokerage

         Cincinnati              OH      45263-0900
                                                                                          Other

         City                    State   ZIP Code

         Financial institution name and address         Last 4 digits of              Type of account       Date account        Last balance
                                                        account number                                      was closed,         before closing
                                                                                                            sold, moved,        or transfer
                                                                                                            or transferred
 18.3. 5/3 Bank
         Name

         PO Box 630900
                                                        XXXX- 0        3    0    5        Checking              1/7/2020             $73.05
         Street                                                                           Savings
                                                                                          Money market
                                                                                          Brokerage

         Cininnati               OH      45263-0900
                                                                                          Other

         City                    State   ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
                Case 20-12453              Doc 58         Filed 07/17/20 Entered 07/17/20 15:58:16                                Desc Main
                                                           Document     Page 6 of 15
Debtor       BHF Chicago Housing Group B LLC                                                Case number (if known)      20-12453
             Name

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

        None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

        None

 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


        None

 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

 Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
  the medium affected (air, land, water, or any other medium).


 Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
  formerly owned, operated, or utilized.

 Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
  similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

        No
        Yes. Provide details below.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

        No
        Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

        No
        Yes. Provide details below.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 6
                Case 20-12453             Doc 58        Filed 07/17/20 Entered 07/17/20 15:58:16                                Desc Main
                                                         Document     Page 7 of 15
Debtor       BHF Chicago Housing Group B LLC                                             Case number (if known)      20-12453
             Name


 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

        None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                None

                Name and address                                                                  Dates of service

      26a.1. The Lynd Company                                                                     From                     To
                Name
                4001 Pond Hill Road
                Street


                San Antonio                                 TX          78231
                City                                        State       ZIP Code

                Name and address                                                                  Dates of service

      26a.2. Paper Street Realty Company                                                          From                     To
                Name
                1641 Carroll Ave. Suite 201
                Street


                Chicago                                     IL          60612
                City                                        State       ZIP Code

                Name and address                                                                  Dates of service

      26a.3. Community Initiatives, Inc. (Receiver)                                               From                     To
                Name
                222 S. Riverside Plaza, Suite 380
                Street


                Chicago                                     IL          60606
                City                                        State       ZIP Code

                Name and address                                                                  Dates of service

      26a.4. CNR Advisors LLC (Receiver)                                                          From                     To
                Name
                2870 N Elston
                Street


                Chicago                                     IL          60618
                City                                        State       ZIP Code

                Name and address                                                                  Dates of service

      26a.5. BHF Chicago Housing Group B, LLC                                                     From                     To
                Name
                4 Dunbar Rd.
                Street


                Palm Beach Gardens                          FL          33418
                City                                        State       ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
                 Case 20-12453             Doc 58         Filed 07/17/20 Entered 07/17/20 15:58:16                               Desc Main
                                                           Document     Page 8 of 15
Debtor        BHF Chicago Housing Group B LLC                                              Case number (if known)      20-12453
              Name

    26b.     List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
             statement within 2 years before filing this case.

                 None

    26c.     List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                 None

                 Name and address                                                               If any books of account and records are
                                                                                                unavailable, explain why
         26c.1. The Lynd Company
                 Name
                 4001 Pond Hill Road
                 Street


                 San Antonio                                  TX          78231
                 City                                         State       ZIP Code

                 Name and address                                                               If any books of account and records are
                                                                                                unavailable, explain why
         26c.2. Paper Street Realty Company
                 Name
                 1641 Carroll Ave., Ste 201
                 Street


                 Chicago                                      IL          60612
                 City                                         State       ZIP Code

                 Name and address                                                               If any books of account and records are
                                                                                                unavailable, explain why
         26c.3. Community Initiatives, Inc. (Receiver)
                 Name
                 222 S. Riverside Plaza Suite 380
                 Street


                 Chicago                                      IL          60606
                 City                                         State       ZIP Code

                 Name and address                                                               If any books of account and records are
                                                                                                unavailable, explain why
         26c.4. CNR Advisors LLC (Receiver)
                 Name
                 2870 N Elston
                 Street


                 Chicago                                      IL          60618
                 City                                         State       ZIP Code

                 Name and address                                                               If any books of account and records are
                                                                                                unavailable, explain why
         26c.5. BHF Chicago Housing Group B LLC
                 Name
                 4 Dunbar Road
                 Street


                 Palm Beach Gardens                           FL          33418
                 City                                         State       ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
                Case 20-12453              Doc 58         Filed 07/17/20 Entered 07/17/20 15:58:16                               Desc Main
                                                           Document     Page 9 of 15
Debtor       BHF Chicago Housing Group B LLC                                                Case number (if known)      20-12453
             Name

     26d.   List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
            financial statement within 2 years before filing this case.

                None

                Name and address

       26d.1. Better Housing Foundation, Inc.
                Name
                4 Dunbar Road
                Street


                Palm Beach Gardens                            FL          33418
                City                                          State       ZIP Code

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

        No.
        Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                     Address                                      Position and nature of any interest         % of interest, if any

Andrew Belew                             4 Dunbar Road                                President and Chairman of the
                                         Palm Beach Gardens, FL 33418-                Board
                                         6816
Roger Lewis Bills                        4 Dunbar Road                                Secretary / Treasurer
                                         Palm Beach Gardens, FL 33418-
                                         6816
M. Elodia Lee                            4 Dunbar Road                                Director
                                         Palm Beach Gardens, FL 33418-
                                         6816
29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

        No
        Yes. Identify below.

Name                                     Address                                      Position and nature of        Period during which position
                                                                                      any interest                  or interest was held
Walter St. Surin                         4 Dunbar Road                                Director                      From 11/26/2018 To 3/12/2019
                                         Palm Beach Gardens, FL 33418-
                                         6816
Elsa Trinidad                            4 Dunbar Road                                Vice-President                From 11/26/2018 To       6/6/2019
                                         Palm Beach Gardens, FL 33418-
                                         6816
Frantzy Theodule                         4 Palm Road                                  Director                      From 11/26/2018 To 3/12/2019
                                         Palm Beach Gardens, FL 33418-
                                         6816




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 9
               Case 20-12453               Doc 58         Filed 07/17/20 Entered 07/17/20 15:58:16                               Desc Main
                                                          Document      Page 10 of 15
Debtor        BHF Chicago Housing Group B LLC                                             Case number (if known)       20-12453
              Name

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

         No
         Yes. Identify below.

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

         No
         Yes. Identify below.

Name of the parent corporation                                                   Employer Identification number of the parent corporation
Better Housing Foundation Inc.                                                   EIN: 4      7 – 3       7    1    1    6    6    3
32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

         No
         Yes. Identify below.

 Part 14:       Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 07/16/2020
            MM / DD / YYYY



X                                                                                  Printed name Andrew Belew
    Signature of individual signing on behalf of the debtor

    Position or relationship to debtor President, BHF as Manager


Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
    No
 Yes
 X




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 10
                                       Case 20-12453         Doc 58          Filed 07/17/20 Entered 07/17/20 15:58:16                 Desc Main
                                                                             Document      Page 11 of 15

Exhibit 7 - Legal Actions and Assignments                                              Case No.         Court           Matter Type                               Disposition

Community Initiatives, Inc. v. BHF Chicago Housing Group, et al.                       2020-CH-04527    Circuit Court   Foreclosure                               Pending
Community Initiatives, Inc. v. BHF Chicago Housing Group, et al.                       2020-CH-04534    Circuit Court   Foreclosure                               Pending
Community Initiatives, Inc. v. BHF Chicago Housing Group, et al.                       2020-CH-04542    Circuit Court   Foreclosure                               Pending
Community Initiatives, Inc. v. BHF Chicago Housing Group, et al.                       2020-CH-04456    Circuit Court   Foreclosure                               Pending
Community Initiatives, Inc. v. BHF Chicago Housing Group, et al.                       2020-CH-04457    Circuit Court   Foreclosure                               Pending
Community Initiatives, Inc. v. BHF Chicago Housing Group, et al.                       2020-CH-04458    Circuit Court   Foreclosure                               Pending

Commonwealth Edison Co. v. BHF Chicago Housing Group, et al.                           2020-M1-107925   Circuit Court   Contract                                  Pending
Gordon Charrise v. BHF Chicago Housing Group                                           2018-M1-128781   Circuit Court   Contract                                  Dismissed
Independent Recylcing Ser. v. BHF Chicago Housing Group, et al.                        2019-L-001586    Circuit Court   Contract                                  Dismissed
Osborn Joslyn v. BHF Chicago Housing Group, et al.                                     2020-L-000220    Circuit Court   Premises Liability                        Pending

City of Chicago v. BHF Chicago Housing Group                                           2019-M1-666944   Circuit Court   Registration of Administrative Judgment   N/A
City of Chicago v. BHF Chicago Housing Group                                           2019-M1-666013   Circuit Court   Registration of Administrative Judgment   N/A
City of Chicago v. BHF Chicago Housing Group                                           2019-M1-665511   Circuit Court   Registration of Administrative Judgment   N/A
City of Chicago v. BHF Chicago Housing Group                                           2019-M1-664263   Circuit Court   Registration of Administrative Judgment   N/A
City of Chicago v. BHF Chicago Housing Group                                           2019-M1-664057   Circuit Court   Registration of Administrative Judgment   N/A


Commonwealth Edison Co. v. BHF Chicago Housing Group                                   2019-M1-500776   Circuit Court   Replevin                                  Dismissed
Commonwealth Edison Co. v. BHF Chicago Housing Group                                   2019-M1-500777   Circuit Court   Replevin                                  Dismissed
Commonwealth Edison Co. v. BHF Chicago Housing Group                                   2019-M1-500779   Circuit Court   Replevin                                  Dismissed

City of Chicago v. BHF Chicago Housing Group (2666-70 E 78TH), et al.                  2013-M1-401025   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group B LLC (614-22 E 71st), et al.             2017-M1-401024   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group (6207 -09 S MLK), et al.                  2017-M1-402810   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group (5606-08 S Mich), et al.                  2017-M1-403334   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group (5156 Indiana), et al.                    2018-M1-402328   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group (5600-02 S Mich), et al.                  2018-M1-402492   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group, et al.                                   2018-M1-402656   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group (4236-38 S Indiana), et al.               2018-M1-402926   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group (5606-08 S Mich), et al.                  2018-M1-403290   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group (301-305 E 75th), et al.                  2018-M1-403294   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group (2334-36 E 70th), et al.                  2018-M1-403295   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group B (6656 S Woodlawn), et al.               2018-M1-403296   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group B (6427-29 S Drexel) et al.               2018-M1-403629   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group (400 W 77th St./7640), et al.             2018-M1-403650   Circuit Court   Housing                                   Non-Suit
City of Chicago v. BHF Chicago Housing Group B (5118 S Indiana), et al.                2018-M1-403753   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group (406 E 69th St), et al.                   2018-M1-403754   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group (353-359 E 57th), et al.                  2019-M1-400344   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group (6603 S Rhodes Ave), et al.               2019-M1-400345   Circuit Court   Housing                                   Pending
City of Chicago v. BHF Chicago Housing Group (6820-22 S Cornell), et al.               2019-M1-400346   Circuit Court   Housing                                   Pending



ClarkHill\98306\397691\260209889.v1-7/15/20
                                       Case 20-12453      Doc 58        Filed 07/17/20 Entered 07/17/20 15:58:16              Desc Main
                                                                        Document      Page 12 of 15

City of Chicago v. BHF Chicago Housing Group (325-329 E 57th) et al.               2019-M1-400349   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (6123-25 S Prairie), et al.           2019-M1-400350   Circuit Court   Housing               Non-Suit
City of Chicago v. BHF Chicago Housing Group (5118 S Indian), et al.               2019-M1-400351   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (5226-28 S Mich), et al.              2019-M1-400357   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (6611-13 S Ellis), et al.             2019-M1-400423   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group LLC (1431-33 E 66th Pl), et al.       2019-M1-400438   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (6605-07 S Kimbark), et al.           2019-M1-400439   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (139-141 W Marquette), et al.         2019-M1-400440   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (2047-55 E 68th), et al.              2019-M1-400441   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (6540-42 S Ellis), et al.             2019-M1-400442   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group(7511-19 S Yale), et al.               2019-M1-400443   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (8249-51 S Drexel), et al.            2019-M1-400444   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (4326-28 S Mich), et al.              2019-M1-400445   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (5715-17 S Indiana), et al.           2019-M1-400450   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (6605-07 S Greenwood), et al.         2019-M1-400451   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (8143-47 S Ellis), et al.             2019-M1-400452   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (3656-58 S Indiana) et al.            2019-M1-400453   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (3652-54 S Indiana), et al.           2019-M1-400454   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group LLC C (6609-11 S Greenwood), et al.   2019-M1-400455   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (715-725 E 81st), et al.              2019-M1-400533   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (444-446 E 50th), et al.              2019-M1-400534   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (440-444 W 76th), et al.              2019-M1-400544   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group B(7655 S Lowe), et al.                2019-M1-400549   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (5720 5722 S Mich, et al.             2019-M1-400580   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (435 445 E 71st), et al.              2019-M1-400594   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (1522 1524 E 73rd), et al.            2019-M1-400597   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (63 73 E 69th St), et al.             2019-M1-400598   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (7600 S Stewart), et al.              2019-M1-400603   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (8229 S Langley), et al.              2019-M1-400604   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (1439 1455 W 93rd) et al.             2019-M1-400605   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (8056 8058 S Ellis), et al.           2019-M1-400606   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group LLC (717 723 E 82nd), et al.          2019-M1-400607   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (5119 5121 S Prairie), et al.         2019-M1-400608   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (420 410 W 77th), et al.              2019-M1-400609   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (9942 S Walden Pkwy), et al.          2019-M1-400610   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (721 729 W 71st), et al.              2019-M1-400611   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (8030 S Yates BLVD), et al.           2019-M1-400706   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (309-11 E 69th), et al.               2019-M1-400712   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (734-736 E 95th), et al.              2019-M1-400721   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (301-305 E 75th), et al.              2019-M1-401145   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (2334-36 E 70th), et al.              2019-M1-400721   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (5910-12 S MLK), et al.               2019-M1-401145   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (614-616 E 71st) et al.               2019-M1-401146   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (7018 7020 S Clyde), et al.           2019-M1-401274   Circuit Court   Housing               Pending



ClarkHill\98306\397691\260209889.v1-7/15/20
                                       Case 20-12453        Doc 58          Filed 07/17/20 Entered 07/17/20 15:58:16             Desc Main
                                                                            Document      Page 13 of 15

City of Chicago v. BHF Chicago Housing Group LLC (831-833 E 90th), et al.             2019-M1-401596   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (4956-58 S Mich), et al.                 2019-M1-401842   Circuit Court   Housing               Pending
City of Chicago v. BHF Chicago Housing Group (1418-20 E 67th), et al.                 2019-M1-401930   Circuit Court   Housing               Pending




ClarkHill\98306\397691\260209889.v1-7/15/20
  Case 20-12453       Doc 58     Filed 07/17/20 Entered 07/17/20 15:58:16   Desc Main
                                 Document      Page 14 of 15

                           STATEMENT OF FINANCIAL AFFAIRS

                                 QUESTION #8 - RECEIVERS

                        ADDRESS                                  RECEIVER
139-141 W Marquette Rd., Chicago, IL 60621                        CNR Advisors LLC
1524 E 73rd St., Chicago, IL 60619                                CNR Advisors LLC
226-28 E 55th Place, Chicago, IL 60637                            CNR Advisors LLC
2666-68 E 78th St., Chicago, IL 60649                             CNR Advisors LLC
301-05 E 75th St., Chicago, IL 60619                          Community Initiatives, Inc
4236-38 S Indiana Ave., Chicago, IL 60653                                 Edward Lott
4326-28 S Michigan Ave., Chicago, IL 60653
                                                                  CNR Advisors LLC
435-41 E 71st St., Chicago, IL 60637                              CNR Advisors LLC
5116-18 S Indiana Ave., Chicago, IL 60615                         CNR Advisors LLC
5119-25 S Prairie Ave., Chicago, IL 60615                     Community Initiatives, Inc
5154-56 S Indiana Ave., Chicago, IL 60615                         CNR Advisors LLC
5226-28 S Michigan Ave., Chicago, IL 60615                        CNR Advisors LLC
5600-02 S Michigan Ave., Chicago, IL 60637                        CNR Advisors LLC
5700 S Calumet Ave., Chicago, IL 60637                            CNR Advisors LLC
5701 S Calumet Ave., Chicago, IL 60637                            CNR Advisors LLC
5720-22 S Michigan Ave., Chicago, IL 60637                    Community Initiatives, Inc
5832-36 S Michigan Ave., Chicago, IL 60637                        CNR Advisors LLC
5910-12 S King Dr., Chicago, IL 60637                             CNR Advisors LLC
7655-57 S Lowe Ave., Chicago, IL 60620                            CNR Advisors LLC
6123-25 S Prairie Ave., Chicago, IL 60637                         CNR Advisors LLC
614-22 E 71st St., Chicago, IL 60619                          Community Initiatives, Inc
6207 -09 S King Dr., Chicago, IL 60637                            CNR Advisors LLC
6427-29 S Drexel Ave., Chicago, IL 60637                          CNR Advisors LLC
6540-42 S Ellis Ave., Chicago, IL 60637                           CNR Advisors LLC
6603 S Rhodes Ave., Chicago, IL 60637                             CNR Advisors LLC
6605-07 S Kimbark Ave., Chicago, IL 60637                         CNR Advisors LLC
6611-13 S Ellis Ave., Chicago, IL 60637                           CNR Advisors LLC
6656-58 S Woodlawn Ave., Chicago, IL 60637                        CNR Advisors LLC
6820-22 S Cornell Ave., Chicago, IL 60649                         CNR Advisors LLC
6857-59 S King Dr., Chicago, IL 60619                               CNR Advisors LLC
6901-07 S Prairie Ave., Chicago, IL 60615                           CNR Advisors LLC
6948-52 S Oglesby Ave., Chicago, IL 60649                           CNR Advisors LLC
7018 S Clyde Ave., Chicago, IL 60649                                CNR Advisors LLC
721-29 W 71st St., Chicago, IL 60621                                CNR Advisors LLC
7511-19 Yale Ave., Chicago, IL 60620                                CNR Advisors LLC

                                             1
  Case 20-12453      Doc 58     Filed 07/17/20 Entered 07/17/20 15:58:16   Desc Main
                                Document      Page 15 of 15

7556-58 S Eggleston Ave., Chicago, IL 6062                   Community Initiatives, Inc
7600-20 S Stewart Ave., Chicago, IL 60620 & 7632-34 S
Stewart Ave., Chicago, IL 60620                              Community Initiatives, Inc
7640-56 S Stewart Ave., Chicago, IL 60620                        CNR Advisors LLC
8030 S Yates Blvd., Chicago, IL 60617                            CNR Advisors LLC
8143-45 S Ellis Ave., Chicago, IL 60619                          CNR Advisors LLC
8229 S Langley Ave., Chicago, IL 60619                       Community Initiatives, Inc
8249-51 S Drexel Ave., Chicago, IL 60619                         CNR Advisors LLC
1431-33 E 66th Place, Chicago, IL 60637                          CNR Advisors LLC
5606-08 S Michigan Ave., Chicago, IL 60637                       CNR Advisors LLC
1421 E 67th Place, Chicago, IL 60637                               CNR Advisors LLC




                                              2
